BY THE COURT.
Schmidt was convicted in Dayton Municipal court with having unlawfully, as a peddler and huckster, sold and offered for sale on the public streets of Dayton certain goods and merchandise, namely, ice, without having obtained and paid for a license. The affidavit further charged that the ice was not manufactured by 'Schmidt, and was not a product of his own raising, and that he did not have a license issued by the state to peddle or auction goods.
• The conviction was reversed by the common pleas. In sustaining the common pleas the court of appeals held:
Before the city could secure a lawful conviction of the accused it was incumbent upon it to establish that he sold or offered the ice for sale upon the public highways or grounds of the city and that the sale was made as a peddler. As the evidence did not show this to be the case, the conviction was unwarranted.